Citation Nr: 9905816	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent from 
March 20, 1995 to July 30, 1995, for a non-healing extensive 
ventral abdominal hernia, status post multiple surgeries and 
debridements, secondary to surgery conducted at a VA hospital 
(under the provisions of 38 U.S.C.A. § 1151).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.  The RO awarded entitlement to 
compensation for a ventral abdominal hernia secondary to 
surgery conducted at a VA hospital, under the provisions of 
38 U.S.C.A. § 1151, and assigned an evaluation of 20 percent 
disabling effective as of March 20, 1995, 100 percent 
disabling effective from July 31, 1995 through October 31, 
1995, and 40 percent effective as of November 1, 1995.  The 
veteran filed a timely notice of disagreement with the 
assigned evaluations and perfected a substantive appeal.

The veteran testified at a hearing before the hearing officer 
of the RO in October 1997.  Based upon review of additional 
evidence, including the testimony of the veteran, the RO 
determined that the veteran was entitled to an evaluation of 
40 percent effective as of March 20, 1995, 100 percent 
disabling effective from July 31, 1995, for his ventral 
abdominal hernia secondary to surgery under the provisions of 
38 U.S.C.A. § 1151.  The veteran and his representative 
expressed continued disagreement as to the evaluation from 
March 20, 1995 to July 30, 1995.

The Board notes that the Informal Brief Of Appellant dated in 
January 1999, veteran's representative has indicated that the 
veteran wished to express disagreement regarding a rating 
decision dated in April 1998, wherein the RO denied 
entitlement to service connection for major depression as 
secondary to the service connected disability of ventral 
hernia repair.  The Board does not have jurisdiction of this 
issue.  Absent a substantive appeal the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet.App. 9 
(1993); Roy v. Brown, 5 Vet.App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  The issue is, therefore, 
referred to the RO so that a statement of the case and notice 
of associated appellate rights may be issued to the veteran.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The ventral hernia is characterized as large, not well 
supported by a belt under ordinary conditions.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation greater than 
40 percent from March 20, 1995 to July 30, 1995, for a non-
healing extensive ventral abdominal hernia, status post 
multiple surgeries and debridements, secondary to surgery 
conducted at a VA hospital under the provisions of 
38 U.S.C.A. § 1151, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7339 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for the 
assignment of an evaluation greater than 40 percent from 
March 20, 1995 to July 30, 1995, for a non-healing extensive 
ventral abdominal hernia, status post multiple surgeries and 
debridements, secondary to surgery conducted at a VA hospital 
under the provisions of 38 U.S.C.A. § 1151, is well grounded, 
in that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).   The Board also finds that no further 
development of the record is necessary before appellate 
disposition is completed.  Accordingly, the duty to assist 
has been met.

The veteran has been awarded entitlement to compensation for 
a ventral abdominal hernia secondary to surgery conducted at 
a VA hospital, under the provisions of 38 U.S.C.A. § 1151, 
and has been assigned a rating evaluation of 40 percent 
effective as of March 20, 1995 and 100 percent effective from 
July 31, 1995.

The veteran testified at a hearing before the hearing officer 
of the RO in October 1997.  He contends that he is entitled 
to a 100 percent evaluation from March 20, 1995 to July 30, 
1995, for his non-healing extensive ventral abdominal hernia.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

The veteran has been evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (1998) of the Schedule.  Pursuant to 
this Code, zero percent evaluation is warranted when there 
are  postoperative healed wounds with no disability, and a 
belt is not indicated.  A 20 percent is appropriate when the 
disability is described as a small, not well supported by 
belt under ordinary conditions, or healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent is 
appropriate when the ventral hernia disability is described 
as large, not well supported by belt under ordinary 
conditions.  The maximum 100 percent evaluation is warranted 
when the ventral hernia is massive and persistent, with 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.

Review of the medical records reveals that the veteran was 
admitted to the Tampa, Florida VA hospital in October 1994 
with chest pain radiating to the neck.  He was determined to 
have sustained a delayed rupture of the spleen and was 
referred to the surgical ward for a splenectomy.  Subsequent 
to surgical repair, VA outpatient treatment records dated 
March 20, 1995 reveal that the veteran was discovered to have 
a significant ventral/abdominal hernia.  The examiner 
indicated that the veteran would require another surgery to 
repair the hernia that that it should wait until the residual 
splenectomy wound healed.  The examiner advised the veteran 
to wear an abdominal binder except at night.  An assessment 
of herniation, secondary to poor healing (evisceration 
infection) status post splenectomy of October 1994.

A VA outpatient treatment record dated March 30, 1995, 
reveals that the veteran was seen by the examiner for a 
routine follow-up of his arteriosclerotic coronary vascular 
disease.  The veteran noted decreased chest pain with relief 
in several minutes with rest.  The examiner included an 
impression of ventral hernia and recommended low cardiac risk 
for planned hernia repair.

A VA outpatient treatment record dated April 3, 1995, reveals 
that the veteran was seen by the examiner as follow-up to the 
abdominal wound healing.  The veteran was said to have a 100 
percent granulating wound, very irregularly shaped with sharp 
margins and serious drainage.  The veteran had a large 
abdominal protrusion (e.g. hernia) being treated 
conservatively with Richard's binder.  However, the veteran 
stated that he had been playing tennis, riding his 10 speed 
bike and other activities that were strenuous.  He indicated 
that the pain was 3 to 4 on a scale of 10.  An assessment of 
healing wound was provided.  The veteran was directed to 
return in three weeks time and was counseled not to perform 
strenuous activity.  He was told to limit his activities to 
walks only.

VA outpatient treatment records dated from April 1995 to July 
1995 reveal that the veteran's healing abdominal wound was 
examined regularly in preparation for the abdominal hernia 
repair.  The veteran was hospitalized on July 31, 1995 for 
the repair of the ventral abdominal hernia.  The ventral 
hernia was described as measuring approximately 20 cm in 
diameter.  Loops of the bowel were easily felt and mesh was 
used to close the wound.

The Board has reviewed all the evidence of record, including 
the statements advanced by the veteran.  Our review reflects 
that no professional has described the veteran's disability 
between March 20, 1995 and July 30, 1995 as greater than 
large and not well supported by a belt under ordinary 
conditions. There is no evidence of record that the veteran's 
ventral hernia disability was massive and persistent, with 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  In fact, it was 
not deemed inoperable as the veteran was scheduled for 
surgery in July 1995.

The Board acknowledges that the veteran asserts that he could 
not return to work during the aforestated period of time as a 
result of his ventral hernia.  However, there is no 
indication that any period of convalescence was specifically 
due to the ventral hernia, and the medical evidence shows 
that the veteran was physically capable of engaging in 
physical activity, including tennis and bike riding.  The 
Board notes that the veteran's physician recommended he 
reduce his physical activity to walking.  Nevertheless, the 
Board finds that the veteran's ventral hernia disability 
during the period of March 20, 1995 to July 30, 1995 most 
closely approximates a disability warranting a 40 percent 
evaluation.

The Board also finds that review of the record demonstrates 
that the RO did not expressly consider referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  However, no 
argument involving this regulation has been presented by the 
veteran or his representative, thus, having reviewed the 
record, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

The Board is not unsympathetic to the veteran's contentions, 
however, it finds that the specific physician's reports are 
of greater probative value than are his statements.  The 
medical reports demonstrate a large ventral hernia that was 
treated with a binder until surgery could be undertaken.  
Even the veteran's statements do not establish the presence 
of a massive ventral hernia, severe diastasis of recti 
muscles, or extensive diffuse destruction or weakening of the 
muscular and fascial support of the abdominal wall so as to 
be inoperable.  To the extent that he has reported specific 
impairment, the veteran is considered credible.  However, 
even the credible statements do not establish the presence of 
a disability to be rated greater than 40 percent disabling 
for the period at issue.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

ORDER

Entitlement to an evaluation greater than 40 percent from 
March 20, 1995 to July 30, 1995, for a non-healing extensive 
ventral abdominal hernia, status post multiple surgeries and 
debridements, secondary to surgery conducted at a VA hospital 
under the provisions of 38 U.S.C.A. § 1151, is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


- 7 -


